208 F.2d 899
BARBOUR,v.DRAVO CORP.
No. 11059.
United States Court of Appeals Third Circuit.
Argued Dec. 8, 1953.Decided Dec. 16, 1953.

Hymen Schlesinger, Pittsburgh, Pa., for appellant.
John R. Bredin, Pittsburgh, Pa.  (Dalzell, Pringle, Bredin & Martin, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The plaintiff, William J. Barbour, a seaman, brought suit against the defendant, Dravo Corporation, under the Jones Act1 for damages alleged to have been sustained in suffering a disabling skin disease from contact with fuel oil and oil fumes in the engine room of the vessel on which he was employed.  In his complaint the plaintiff alleged unseaworthiness of the vessel and negligence on its part.  The case was tried to the Court below without a jury.  It found that (1) the vessel was seaworthy and (2) there was no negligence on the part of the defendant which was the proximate cause of the plaintiff's skin disease, and accordingly, by Order, entered judgment against the plaintiff and in favor of the defendant.  Our review of the record discloses that the findings of the Court below and its Order are fully supported by the evidence.  For the reasons stated the Order of the Court below will be affirmed.



1
 46 U.S.C.A. § 688